Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to a paper received on 9/26/2018, wherein claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.


3.	Claims 1-20 are rejected under 35 U.S.C.103(a) as being unpatentable over Taylor (US Pub. 20170337813 A1) , in view of IEEE’s Qiao et al.’s “A RFID based e-STOP sign and its impacts to vehicle emissions”
A. Per independent claims 1, 8, and 15: Taylor suggests an electronic arraignment of a method, and a vehicle, comprising:
an RFID tag reader configured to read information encrypted on a street sign (i.e., using a camera for an object’s image - see Taylor, para. [0008], 0209]), encountered by the motor vehicle; and
an electronic processor (i.e., using an onboard vehicle processor, see Taylor, para. [0084]) communicatively coupled to the RFID tag reader (see Taylor, para. [0209]); the electronic processor being configured to:
verify, based on the information read from the street sign that the information was encrypted (i.e., “processing display code that does not allow modification” by a related party/authorized entity (i.e., using a data link for information verification, see Taylor, para. [0032], [0284]); and
control movement of the motor vehicle (see Taylor, para. [0035]) based on the information read from the object/(the street sign) if the processor is able to verify that the information was encrypted by the related party/authorized entity (e.g., if an object (a street sign) 
Taylor does not disclose, “if the processor is not able to verify that the information was encrypted by the authorized entity”.
However, Qiao et al., suggest that claimed idea: refrain from controlling movement of the motor vehicle based on the information read from the street sign if the processor is not able to verify that the information was encrypted by the authorized entity (e.g., “if the processor is not able to verify that the information was encrypted by the authorized entity” = “unauthorized source”, wherein “an authorized entity” can be a party who regulates local traffic -  see Qiao et al., page 207 col. 1 line 5).
Motivation of Taylor is: registered iLink-sync vehicular movements with surrounding scenery in a virtual interface, providing authoritative digital traffic directives navigating a type of transport maneuvering within on network domain, along with forecasted verified federal DOT and law enforcement agencies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Taylor’s suggestions with Qiao et al.,  to derive applicant’s claimed features to sync vehicular movements with surrounding scenery in a virtual interface, and providing authoritative digital traffic directives navigation.
B. Per dependent claims 2, 9, and 16: The rationales and reference for rejection of claim 1 are incorporated.
by cellular/RFIDGPS devices to a related party, see Taylor, para. [0083]) about the sign in response to the processor not being able to verify that the information was encrypted by the authorized entity: an unsuccessful transaction.	
C. Per dependent claims 3, 10, and 17: The rationales and reference for rejection of claim 1 are incorporated.
Qiao et al, also disclose that the electronic processor is configured to brake the motor vehicle to a stop based on the information read from the street sign if the processor is able to verify that the information was encrypted by the authorized entity (see Qiao et al., page 207 col. 1 section II “RFID BASED SMART GUIDE SIGNING SYSTEM AND E-STOP SIGN”, and Fig. 2; and see Taylor, para. [0317] “for driver to take control an act on suggested directives or not” this suggestion includes a stopping action. 
D. Per dependent claims 4, and 11: The rationales and reference for rejection of claim 1 are incorporated.
Qiao et al. use a camera of the vehicle RFID system, communicatively coupled to an electronic processor and configured to capture an image of the street sign (see Qiao et al., Figure 5]), the  processor being configured to cause the RFID tag reader (see Taylor, para. [0217]), to read the information encrypted on the street sign after capturing the image (see Taylor, para. [0032], [0035], and [0284]).
E. Per dependent claims 5, 12, and 18: The rationales and reference for rejection of claim 4 are incorporated.
Qiao et al., and Taylor, in combination, also suggest about using an RFID tag reader to read the information encrypted on the street sign in response to recognizing the street sign in the captured image (see Taylor, para.[0060], [0177], and claim 1).
F. Per dependent claims 6, 13, and 19: The rationales and reference for rejection of claim 4 are incorporated.
Qiao et al., also teach about a GPS module communicatively coupled to the electronic processor and configured to determine a location of the motor vehicle (i.e., using a GPS, see Qiao et al., page 211 col.1 section “VI. CONCLUSION”)”, the electronic processor being configured to determine a location of the sign based upon the location of the motor vehicle and the image of the street sign (i.e., using Figure 6, or TABLE II to determine a distance from a vehicle’s GPS location, see Qiao et al., page 208 col.2 Figures 5- 6, and Table II).
From Qiao et al., Table II - a location of a street sign is 225 ft. from a vehicle.
G.  Per dependent claims 7, 14, and 20: The rationales and reference for rejection of claim 6 are incorporated.
Taylor teaches about control movement of the motor vehicle based on the information read from the street sign if the location of the sign as determined by the processor matches location Information In the information read from the street sign (i.e., controlling/adjusting 
Qiao et al., disclose about refraining from controlling movement of the motor vehicle based on the information read from the street sign (i.e., a STOP sign, see Qiao et al., Figure 2 – always stopping at a STOP sign whether “if the location of the sign as determined by the processor does not match the location information in the information read from the street sign” or not).
Conclusion
4.	Claims 1-20 are rejected. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/CUONG H NGUYEN/Primary Examiner, Art Unit 3662